Citation Nr: 0030605	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-23-540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUE

The propriety of the initial evaluation assigned for the 
veteran's service-connected laceration residuals of the left 
hand with involvement of the radial nerve and a history of 
neuroma.  




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel







INTRODUCTION

The veteran had active service from September 1989 to August 
1993.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision by the RO.  

The case was remanded by the Board to the RO in November 1996 
and May 1999 for additional development of the record.  




FINDINGS OF FACT

1.  The service-connected left (minor) arm laceration 
residuals include involvement of the radial nerve with a 
history of a neuroma that is productive of pain and tingling 
with related loss of function and some weakened movement of 
the left hand since service; more than moderate incomplete 
paralysis is not demonstrated.  

2.  The service-connected left arm laceration residuals also 
include a superficial scar that is shown to be tender and 
painful on objective demonstration.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating above 20 
percent following for the service-connected laceration 
residuals of the left arm with involvement of the radial 
nerve and a history of neuroma are not met since service.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.71a, 4.118, 4.124a, including Diagnostic 
Codes 5215,7805, 8514, 8614 (2000).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the residual scarring related to the service-
connected laceration residuals of the left arm are met since 
service.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.7, 4.119, including Diagnostic Codes 
7804 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO granted service connection for left arm laceration 
residuals with involvement of the radial nerve and a painful 
neuroma and assigned a noncompensable rating in rating 
decision in July 1994.  The noncompensable rating was 
confirmed in a February 1995 rating decision and the veteran 
timely appealed that determination.  

The medical evidence at the time of the February 1995 RO 
decision showed that, at a February 1994 VA examination, the 
veteran complained of decreased sensation over the dorsal 
aspect of the left hand.  The examiner noted the presence of 
a 15 cm well-healed serpentine scar over the radial aspect of 
mid-forearm.  There was no evidence of muscle tissue loss, 
and decreased sensation to fine touch from level of scar 
distally to the MCP joints was noted.  There was normal 
active/passive motion of all major muscle groups.  

The veteran was afforded a VA examination in December 1996 
when he complained of an increase in the pain in his left 
forearm.  In addition, the veteran complained of aching and 
tingling in the left forearm.  On physical examination, a 12 
cm by 1 cm scar was noted on the left lateral forearm.  In 
the distal section of the laceration, there was a clear 
hypersensitivity to touch and pressure; the veteran winced 
and withdrew regularly.  That was not the case when the more 
proximal parts of the scar were palpated.  Sensation to cold 
was essentially intact.  There was no weakness in the left 
arm.  The impression was that of residuals of laceration of 
the left forearm with involvement of the radial nerve with 
residual painful dysesthesias.  

Thereafter, in a June 1997 rating decision, the RO assigned a 
rating of 20 percent for the service-connected residuals of 
laceration of the left forearm with involvement of radial 
nerve, history of neuromas, effective on September 1, 1993.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected residuals of a laceration of the arm with 
involvement of the radial nerve and a history of neuroma 
remains in appellate status.  

The veteran was afforded a VA orthopedic examination in 
January 2000 when there was noted some mild atrophy about the 
left forearm.  The proximal circumference was approximately 
12-3/4 inches on the left compared to 13 inches on the right.  
Distally, the circumference was approximately 9 inches 
compared with 9-1/2 inches on the right.  The wrist actively 
dorsiflexed to 70 degrees compared to 60 degrees on the 
right.  Palmar flexion was approximately to 70 degrees on 
each side.  Radial deviation was to 30 degrees approximately 
on each side, but the veteran experienced pain in the extreme 
on the left side.  Ulnar deviation was approximately to 25 
degrees on each side.  His grip strength was approximately 3+ 
on the left compared with 4+ on the right.  The veteran had 
well-healed scars about the left forearm.  There was local 
tenderness with a positive Tinel sign with radiation of the 
tingling, to the left thumb.  The impression was that of 
recurrent neuroma, left forearm.  

The examiner added that there was some limitation of the 
function of the left upper limb based on his pain about the 
left forearm.  The examiner noted, however, that the amount 
of functional loss could not be quantitated.  There was some 
weakened movement, in that the grip strength was less on the 
left compared to the right, despite the fact that the right 
side is dominant.  

The VA examiner further noted that the difference seemed 
greater than would be normally expected.  No other weakened 
activity about the hand or forearm was appreciated.  There 
was no evidence of excess fatigability.  The examiner opined 
that there was some protective use of the left upper limb, 
because of the pain he experienced about the forearm.  There 
was no evidence of incoordination.  

C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).  

Under 38 C.F.R. § 4.31 (2000), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  

The service-connected residuals of a left hand laceration was 
originally rated under Diagnostic Code 7805 for scars.  Under 
Diagnostic Code, scars are to be rated under limitation of 
function of part affected.

In the June 1997 rating decision, the RO determined that the 
veteran's symptomatology was more closely analogous to a 
nerve disability.  As such, the veteran's residuals of a left 
hand laceration with involvement of the radial nerve and a 
history of neuroma was rated under Diagnostic Code 7899-8614 
which contemplates ratings for neuritis of the radial nerve.  
Under Diagnostic Code 8614, lesions involving only 
"dissociation of extensor communis digitorum" and 
"paralysis below the extensor connunis digitorum" will not 
exceed the moderate rating under Code 8514.  

The RO also noted that Diagnostic Code 8514 contemplates 
rating for complete and incomplete paralysis of the radial 
nerve.  A 20 percent evaluation is warranted for mild and 
moderate incomplete paralysis of the radial nerve of the 
minor hand.  In order to warrant a 40 percent rating under 
Diagnostic Code 8514, medical evidence must show that the 
incomplete paralysis of the radial nerve of the minor hand is 
severe.  

In this case, the Board finds that the medical evidence does 
not show that the veteran suffers from severe incomplete 
paralysis of the radial nerve as manifested by related motor 
dysfunction of the left arm or hand.  However, the Board does 
note that the medical evidence shows that the residual 
laceration scar itself is painful and atrophied.  Under 
Diagnostic Code 7804, superficial scars that are shown to be 
tender and painful on objective demonstration warrant a 10 
percent rating.  As such, the Board finds that an additional 
10 percent rating for the painful scar is for application in 
this case.  

The Board notes that the veteran asserted pain during his 
January 2000 VA examination.  The Board notes that in 
consideration of limitation of motion, the Court has set 
forth certain guidelines. In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating the veteran's claim for an increased rating for 
the service-connected residuals of a laceration of the left 
hand as a rating under the Diagnostic Code governing 
limitation of motion of the wrist should be considered.  
However, in this regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet.App. 7 (1996).  

The Board has considered functional loss due to pain under 38 
C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  In this case, the veteran has 
complained of pain with use, but the Board finds that the 20 
percent disability rating under Diagnostic Codes 7899-8614 
adequately considers any resulting functional limitation of 
the left arm due to the service-connected disability.  

In this regard, the Board notes that limitation of motion of 
the wrist only warrants a maximum 10 percent rating under 
Diagnostic Code 5215.  In order to warrant a rating in excess 
of 10 percent, the medical evidence would have to show 
ankylosis of the wrist.  However, functional loss approaching 
a level of impairment consistent with ankylosis of the wrist 
is not demonstrated.  

The Board points out that the examiners in February 1994 and 
January 2000 did not indicate that the veteran suffered from 
severe incomplete paralysis of the radial nerve.  In 
addition, the orthopedic examiner noted that the veteran did 
not display incoordination or excess fatigability due to the 
service-connected residuals of a laceration of the left hand.  
There is no medical evidence to show that the veteran suffers 
from extreme pain, instability, incoordination and 
fatigability resulting in a separately ratable functional 
loss of a compensable degree.  

While the examiner noted that the veteran might have some 
limitation of functional use of the left hand, the 20 percent 
disability rating under Diagnostic Code 8614 compensates for 
any such limitation of function.  See DeLuca v. Brown, 6 Vet. 
App. 321 (1993).  

However, as noted hereinabove, the Board finds that an 
additional 10 percent rating is assignable under Diagnostic 
Code 7804 as the medical evidence shows that the veteran's 
scar is painful on objective demonstration.  

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability with 
regard to the radial nerve has been 20 percent disabling 
since the effective date of service connection.  

In addition, the rating of 10 percent for the service-
connected painful scar is assigned effective on September 1, 
1993, since service.  





ORDER

An increased rating in excess of 20 percent for the service-
connected residuals of the laceration of the left arm with 
radial nerve involvement and a history of neuroma is denied.  

A separate rating of 10 percent for the service-connected 
residual laceration scar of the left arm since service is 
granted, subject to the regulation controlling disbursement 
of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


